Citation Nr: 1715083	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

This matter was previously before the Board in September 2014, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

In a February 2015 rating decision, the Veteran was granted entitlement to service connection for major depressive disorder.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction with respect to the issue of entitlement to service connection for major depressive disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an appeal which fails to allege a specific error of fact of law in the determination being appealed.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.202.

As noted above, the issue of entitlement to service connection for major depressive disorder was granted in a February 2015 rating decision.  The Veteran has not submitted a notice of disagreement with either the rating or effective date assigned in that decision.  Therefore, the February 2015 grant constitutes a full grant of the benefit sought on appeal.  As a result, the Board does not have jurisdiction to decide the issue of entitlement to service connection for major depressive disorder.  Accordingly, the appeal will be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


